677 N.W.2d 331 (2004)
YELLOW TRANSPORTATION, INC., Plaintiff-Appellee,
v.
STATE of Michigan, DEPARTMENT OF TREASURY, State Treasurer, Department of Commerce, Director of Department of Commerce, Michigan Public Service Commission and Michigan Public Service Commissioners, Defendants-Appellants.
Docket No. 124430, COA No. 194703.
Supreme Court of Michigan.
April 9, 2004.
On order of the Court, the application for leave to appeal the July 22, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal to consider whether the fees plaintiff sent, and the state received, before November 15, 1991, were "collected or charged as of November 15, 1991." 49 USC 11506(c)(2)(B)(iv)(III) (1994), recodified at 49 USC 14504(c)(2)(B)(iv)(III) (Supp. V 1999).